Citation Nr: 1224715	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for right total knee replacement, evaluated as 30 percent disabling from February 1, 2011.

3.  Entitlement to a rating in excess of 10 percent for right knee arthritis, status post meniscectomy with limitation of extension prior to December 16, 2009.

4.  Entitlement to a rating in excess of 10 percent for right knee instability prior to December 16, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, as well as evaluations in excess of 10 percent for right knee arthritis, status post meniscectomy with limitation of extension, and for right knee instability.  The appeal is primarily administered by the VA St. Petersburg, Florida, RO.  

The appellant underwent a right total knee replacement on December 16, 2009.  The service-connected right knee disability has been recharacterized as right total knee replacement.  A 30 percent disability is in effect from February 1, 2011, following a 100 percent convalescent rating (38 C.F.R. § 4.30 (2011)) and a 100 percent disability rating for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The prior separate right knee disabilities have been subsumed and were discontinued effective December 16, 2009.

The record reflects that in communications with the RO in March and June 2011, the Veteran requests service connection for left knee disability secondary to the service-connected right knee disorder.  This matter is not properly before the Board for appellate review and it is referred to RO for consideration.

The Veteran was scheduled for a Travel Board hearing at the RO in March 2012, but failed to report.  No reason was given for his failure to appear.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that symptoms associated with the service-connected lumbar spine and right knee disorders warrant increased ratings. 

Review of the record discloses that the Veteran was most recently afforded VA examinations of the spine and right knee in July 2008.  Since that time, as noted above, he has undergone right total knee replacement.  He has not had a VA examination to ascertain the status of the service-connected right knee since surgery.  The Board thus finds that a current examination of the right knee and lumbar spine are indicated for a more informed view of the current disability picture.  

The record documents that VA examinations of the joints and spine were scheduled in June and July 2011 but that the Veteran did not report for the appointments.  In communications with the RO in June and July 2011, he stated that he was unable to come in because he had had surgery on his foot and was not able to walk.  The appellant requested that the examinations be rescheduled.  It does not appear that his request has been addressed to date.  This should be performed.  

In correspondence dated in June 2010, the Veteran related that he received all of his medical treatment at the Jacksonville, Florida, VA clinic and the Gainesville, Florida, VA Medical Center.  In a communication with the RO dated in December 2010, he related that he had a right knee evaluation at Gainesville in December 2010.  The claims folder does not contain the report of that examination.  The Board observes that the most recent VA outpatient records date through October 2010.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from November 2010 should be requested from the Jacksonville and Gainesville VA facilities and associated with the claims folder.  

Finally, in November 2010, the Veteran claimed that he was entitled to a total disability rating due to individual unemployability (TDIU).  The RO must address this in conjunction with the increased rating issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from November 2010 from the Jacksonville and Gainesville VA facilities and associate with the claims folder. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the status of service-connected lumbar spine and right knee disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for each service-connected disorder.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

